United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
AGENCIES, WASHINGTON
HEADQUARTERS SERVICES, Alexandria, VA,
Employer
__________________________________________
Appearances:
Wayne Johnson, Esq. for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 21-0845
Issued: December 13, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 15, 2021 appellant filed a timely appeal from a November 16, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 21-0845.
On July 27, 2017 appellant, then a 34-year-old police officer, filed a traumatic injury claim
(Form CA-1) alleging that on July 23, 2017 he sprained his left ankle playing basketball while in
the performance of duty. He stopped work on that date. Appellant underwent surgery to repair
the rupture of his left Achilles tendon on August 3, 2017. On September 21, 2017 OWCP accepted
his claim for strain of the left Achilles tendon, and sprain of an unspecified ligament of the left
ankle.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On October 16, 2018 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
By decision dated April 12, 2019, OWCP granted appellant a schedule award for five
percent permanent impairment of the left lower extremity to run for 14.4 weeks for the period from
November 30, 2018 through March 10, 2019.2 It found that the effective date of pay rate was
July 23, 2017 and that his weekly pay at that time was $1,065.10 such that his weekly
compensation at the 75 percent augmented rate was $798.82. OWCP increased appellant’s pay
rate based on cost-of-living adjustment effective March 1, 2019 to reach his weekly compensation
rate of $813.25 for 10 days within his schedule award period. 3
On May 10, 2019 appellant, through his representative, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
September 9, 2019.
By decision dated November 1, 2019, OWCP’s hearing representative found that appellant
had no more than five percent permanent impairment of his left lower extremity for which he had
previously received a schedule award.
On November 1, 2020 appellant, through his representative, requested reco nsideration of
the November 1, 2019 decision and asserted that his schedule award was based on the wrong
impairment rating and that he was paid at an incorrect pay rate. He did not submit any evidence
in support of his request.
By decision dated November 16, 2020, OWCP denied appellant’s request for
reconsideration finding that the request did not raise substantive legal questions nor include new
and relevant evidence.
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
The Board finds that OWCP did not make findings regarding the arguments counsel
submitted in support of the reconsideration request. 4 OWCP summarily denied appellant’s request
for reconsideration without complying with the review requirements of FECA and its
implementing regulations. 5 Section 8124(a) of FECA provides that OWCP shall determine and
make a finding of fact and make an award for or against payment of compensation. 6 Its regulations
The Board notes that the April 12, 2019 decision notes the period of the award as “November 30, 2018 through
March 10, 2018.” This appears to be a typographical error.
2

3
On July 16, 2018 the employing establishment informed OWCP that effective July 23, 2017, the date of injury,
appellant was entitled to a base pay of $43,576.00 and locality pay of $11,809.00 for a yearly salary of $55,385.00 or
a weekly salary of $1,065.10.
4

See R.C., Order Remanding Case, Docket No. 20-1671 (issued May 6, 2021); J.K., Order Remanding Case,
Docket No. 20-0556 (issued August 13, 2020); C.D., Order Remanding Case, Docket No. 20-0450 (issued August 13,
2020); T.B., Order Remanding Case, Docket No. 20-0426 (issued July 27, 2020).
5

See C.G., Docket No. 20-0051 (issued June 29, 2020); T.P., Docket No. 19-1533 (issued April 30, 2020); see also
20 C.F.R. § 10.607(b).
6

5 U.S.C. § 8124(a).

2

at 20 C.F.R. § 10.126 provide that the decision of the Director of OWCP shall contain findings of
fact and a statement of reasons. 7 As well, OWCP’s procedures provide that the reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it. 8
In denying appellant’s November 1, 2020 reconsideration request, OWCP failed to analyze
counsel’s arguments on reconsideration. The November 16, 2021 decision simply noted: “your
letter neither raised substantive legal questions nor included new and relevant evidence, it is
insufficient to warrant a review of our decision of our prior decision at this time.”
The Board will therefore set aside OWCP’s November 16, 2021 decision and remand the
case for an appropriate decision on appellant’s reconsideration request, which describes the
arguments submitted on reconsideration and provides detailed reasons for accepting or rejecting
the reconsideration request. 9 Accordingly,
IT IS HEREBY ORDERED THAT the November 16, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 13, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 10.126.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

9

5 U.S.C. § 8124(a). All evidence submitted should be reviewed and discussed in the decision. Evidence received
following development that lacks probative value should also be acknowledged. Whenever possible, the evidence
should be referenced by author and date. Id., at Chapter 2.1401.5(b)(2) (November 2012).

3

